UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-4622


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

SHERINA HOSEIN,

                  Defendant - Appellant.



                              No. 13-4646


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

NAZIM HOSEIN,

                  Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., District Judge. (3:11-cr-00253-RJC-2; 3:11-cr-00253-RJC-1)


Submitted:   July 29, 2014                  Decided:   August 6, 2014


Before SHEDD, AGEE, and FLOYD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Chiege O. Kalu Okwara, LAW OFFICE OF CHIEGE O. KALU OKWARA,
Charlotte, North Carolina; Randolph M. Lee, LAW OFFICE OF
RANDOLPH    MARSHALL   LEE,   Charlotte,  North  Carolina,   for
Appellants.    Anne M. Tompkins, United States Attorney, William
M. Miller, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Following a jury trial, Nazim Hosein (“Nazim”) and his

wife, Sherina Hosein (“Sherina”) (collectively, “the Hoseins”),

were convicted of conspiracy to commit bank fraud, bank fraud,

and two counts of making a false statement to obtain a loan.

The Hoseins’ convictions stemmed from their multi-week endeavor

to fraudulently secure a credit card and several auto loans.                         On

appeal, the Hoseins challenge aspects of their sentences.                            We

affirm.

          Generally,       we    review       a   sentence   for    reasonableness,

using “an abuse-of-discretion standard.”                  Gall v. United States,

552 U.S. 38, 51 (2007).           We must first review for “significant

procedural error[s],” including, among other things, improperly

calculating    the    Guidelines       range       and   failing     to    adequately

explain the chosen sentence.              Id.      Only if we find a sentence

procedurally     reasonable        may     we       consider       its    substantive

reasonableness.      Id.

          First,      Nazim     questions         whether    the    district       court

adequately     explained        its    consideration         of     United     States

Sentencing    Guidelines      Manual      (“USSG”)       § 5D1.1(c)       (2012)    when

deciding to impose a term of supervised release.                            We reject

Nazim’s contention that he properly preserved this issue, and we

review for plain error.          United States v. Maxwell, 285 F.3d 336,

339 (4th Cir. 2002) (noting standard of review); see also United

                                          3
States v. Dominguez-Alvarado, 695 F.3d 324, 327-28 (5th Cir.

2012)       (applying    plain     error    review      to     § 5D1.1(c)       claim      when

defendant       only     summarily         objected      to      term     of     supervised

release).

               Nazim’s         suggestion        that     the      district           court’s

explanation       of     his    sentence     was       insufficient        overlooks        the

court’s thorough examination of the 18 U.S.C. § 3553(a) (2012)

factors, Nazim’s personal characteristics, and the circumstances

of    his    offenses,    all     given     immediately         prior    to    the    court’s

imposition      of     supervised    release.           Thus,     there    was     no   plain

error in the district court’s failure to elaborate further when

considering USSG § 5D1.1(c).

               We are similarly unpersuaded by Sherina’s challenge to

her sentence.           Sherina argues that the district court should

have granted her a reduction in her offense level under USSG

§ 3B1.2       (2012)     because    Nazim     exerted          control     over      her    and

directed the couple’s fraud scheme.                      “In assessing a challenge

to a sentencing court’s application of the Guidelines, we review

the    court’s    factual        findings    for       clear    error     and     its   legal

conclusions de novo.”             United States v. Alvarado Perez, 609 F.3d

609, 612 (4th Cir. 2010) (internal quotation marks omitted).

               Section    3B1.2     provides       a    downward    adjustment          for   a

defendant who is “substantially less culpable than the average

participant.”            USSG    § 3B1.2     cmt.       n.3(A).          “[T]he      critical

                                             4
inquiry    for    a   sentencing     court,   in    considering       a   §   3B1.2

adjustment, is not just whether the defendant has done fewer bad

acts   than      [her]   codefendants,      but    whether     the     defendant’s

conduct is material or essential to committing the offense.”

United States v. Powell, 680 F.3d 350, 359 (4th Cir.) (internal

quotation marks omitted), cert. denied, 133 S. Ct. 376 (2012).

Thus, the court must “measure the defendant’s individual acts

and relative culpability against the elements of the offense of

conviction.”       Id. (internal quotation marks omitted).                 Sherina

had the burden of showing by a preponderance of the evidence

that she played a minor role in the offense.              Id. at 358-59.

            Here, as the district court noted, Sherina’s presence,

signature, and affirmance of various misstatements on multiple

credit applications was essential to the Hoseins’ fraud.                        The

fact   that      Nazim   was   the   instigator     and   directed        Sherina’s

actions does not negate the fact that she was indispensable to

their repeated crimes.         See United States v. Kerr, 13 F.3d 203,

206-07 (7th Cir. 1993).         Accordingly, we find no clear error in

the district court’s refusal to grant Sherina the benefit of

§ 3B1.2.      See Powell, 680 F.3d at 359.          Sherina’s summary claim

that      her      within-Guidelines        sentence      is         substantively

unreasonable also fails.             United States v. Montes-Pineda, 445

F.3d 375, 379 (4th Cir. 2006).



                                        5
           Accordingly, we affirm the district court’s judgments.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid in the decisional process.



                                                                   AFFIRMED




                                     6